 1                                                                 The Honorable Michelle L. Peterson

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7
                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE

 9    ODIN MAXWELL and NORIKO TOBARI,                     NO. 2:20-cv-01874-MLP
      a marital community,
10                                                        STIPULATED MOTION AND ORDER
                            Plaintiffs,                   OF DISMISSAL
11
      vs.
12                                                        Note on Motion Calendar:
      STATE FARM INSURANCE,                               May 6, 2021
13                          Defendant.
14
                The parties to this action hereby stipulate and move, through their designated counsel,
15
     that the above-captioned action be dismissed, with prejudice, pursuant to Fed. R. Civ. P. 41, each
16
     party to bear their own costs.
17
     DATED this 6th day of May 2021.                      DATED this 6th day of May 2021.
18   BETTS, PATTERSON & MINES, P.S.                       LAW OFFICE OF TOM SEGUINE
19

20   By: /s Joseph D. Hampton                             By: /s Thomas E. Sequine (per email authority)
         Joseph D. Hampton, WSBA #15297                       Thomas E. Seguine, WSBA #17507
21   Betts, Patterson & Mines, P.S.                       Law Office of Tom Seguine
     701 Pike Street, Suite 1400                          1023 S. 3rd Street
22   Seattle WA 98101-3927                                Mount Vernon, WA 98273-4301
     Telephone: (206) 292-9988                            Telephone:     (360) 755-1000
23   E mail:        jhampton@bpmlaw.com                   E-mail:        northcascadeslegal@gmail.com
24   Attorneys for Defendant State Farm Mutual            Attorney for Plaintiffs Maxwell and Tobari
     Automobile Insurance Company
25

                                                                           Betts
     STIPULATED MOTION AND                                                 Patterson
                                                                           Mines
     PROPOSED ORDER OF DISMISSAL –                      -1-                One Convention Place
                                                                           Suite 1400
     NO. 2:20-cv-01874-TSZ                                                 701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1749752.doc/050621 1109/8544-0052
 1                                                 ORDER

 2              THIS MATTER having come before the Court and the Court having considered the
 3   Stipulation of the parties, and deeming itself otherwise fully advised in the premises, now,
 4   therefore, it is hereby

 5              ORDER, ADJUDGED and DECREED that any and all claims by plaintiffs Odin

 6   Maxwell and Noriko Tobari against defendant State Farm Mutual Automobile Insurance

 7   Company are hereby dismissed with prejudice and without costs.

 8              DATED this 6th day of May, 2021.

 9

10                                                         A
                                                           MICHELLE L. PETERSON
11
                                                           United States Magistrate Judge
12

13   Presented by:
14   BETTS, PATTERSON & MINES, P.S.
15

16   By: /s Joseph D. Hampton
         Joseph D. Hampton, WSBA #15297
17   Betts, Patterson & Mines, P.S.
     701 Pike Street, Suite 1400
18   Seattle WA 98101-3927
     Telephone: (206) 292-9988
19   Facsimile:     (206) 343-7053
     E mail:        jhampton@bpmlaw.com
20   Attorneys for Defendant State Farm Mutual
21   Automobile Insurance Company

22

23

24

25

                                                                         Betts
     STIPULATED MOTION AND                                               Patterson
                                                                         Mines
     PROPOSED ORDER OF DISMISSAL –                   -2-                 One Convention Place
                                                                         Suite 1400
     NO. 2:20-cv-01874-TSZ                                               701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
     1749752.doc/050621 1109/8544-0052
 1   LAW OFFICE OF TOM SEGUINE

 2
     By: /s Thomas E. Sequine (per email authority)
 3       Thomas E. Seguine, WSBA #17507
     Law Office of Tom Seguine
 4   1023 S. 3rd Street
 5   Mount Vernon, WA 98273-4301
     Telephone:     (360) 755-1000
 6   E-mail:        northcascadeslegal@gmail.com
     Attorney for Plaintiffs Maxwell and Tobari
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                            Betts
     STIPULATED MOTION AND                                  Patterson
                                                            Mines
     PROPOSED ORDER OF DISMISSAL –                    -3-   One Convention Place
                                                            Suite 1400
     NO. 2:20-cv-01874-TSZ                                  701 Pike Street
                                                            Seattle, Washington 98101-3927
                                                            (206) 292-9988
     1749752.doc/050621 1109/8544-0052
